Case 1:21-mj-00355-SJB Document 6 Filed 03/23/21 Page 1 of 22 PageID #: 20


                                                                                         CLOSED
                        U.S. District Court
              Eastern District of New York (Brooklyn)
  CRIMINAL DOCKET FOR CASE #: 1:21−mj−00355−SJB All Defendants

Case title: USA v. Carpenter                            Date Filed: 03/23/2021
                                                        Date Terminated: 03/23/2021

Assigned to: Magistrate Judge Sanket J.
Bulsara

Defendant (1)
Sara Carpenter                            represented by Michelle A. Gelernt
TERMINATED: 03/23/2021                                   Federal Defenders of New York
                                                         One Pierrepont Plaza, 16th Floor
                                                         Brooklyn, NY 11201
                                                         718−330−1204
                                                         Fax: 718−855−0760
                                                         Email: michelle_gelernt@fd.org
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Public Defender or
                                                         Community Defender Appointment

Pending Counts                                          Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                       Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                              Disposition
None



Plaintiff
USA                                       represented by Joshua G. Hafetz
                                                         U.S. Attorney's Office − EDNY

                                                                                         USCA2 1
Case 1:21-mj-00355-SJB Document 6 Filed 03/23/21 Page 2 of 22 PageID #: 21


                                                            271 Cadman Plaza East
                                                            Brooklyn, NY 11201
                                                            718−254−6290
                                                            Fax: 718−254−7000
                                                            Email: joshua.hafetz@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Government Attorney

Date Filed   # Page Docket Text
03/23/2021   1       RULE 40 AFFIDAVIT / removal complaint to the District of Columbia by USA
                     as to Sara Carpenter. Signed by Judge Sanket Bulsara dtd 3/23/2021. (Yuen,
                     Sui−May) (Entered: 03/23/2021)
03/23/2021           Minute Entry for proceedings held before Magistrate Judge Sanket J.
                     Bulsara:Initial Appearance in Rule 5(c)(3) Proceedings as to Sara Carpenter held
                     on 3/23/2021 VIA WEBEX VIDEO, Defendant arraigned on a removal
                     complaint to the District of Columbia. Attorney Appointment of federal defender
                     Michelle Gelernt. AUSA Joshua Hafetz. (FTR Log #1;01−1;28.) Defendant
                     released on a consent ROR bond. Defendant advised of bond obligations and
                     gave permission for court to sign on her behalf. Defendant waived identity
                     hearing. (Yuen, Sui−May) (Entered: 03/23/2021)
03/23/2021   2       ORDER Setting Conditions of Release as to Sara Carpenter (1) ROR. Ordered by
                     Magistrate Judge Sanket J. Bulsara on 3/23/2021. (Yuen, Sui−May) (Entered:
                     03/23/2021)
03/23/2021   3       CJA 23 Financial Affidavit by Sara Carpenter (Yuen, Sui−May) (Entered:
                     03/23/2021)
03/23/2021   4       WAIVER of Rule 5(c)(3) Hearing by Sara Carpenter (Yuen, Sui−May) (Entered:
                     03/23/2021)
03/23/2021   5       ORDER: This order is entered pursuant to Federal Rule of Criminal Procedure
                     5(f) to confirm the prosecution's disclosure obligations under Brady v. Maryland,
                     373 U.S. 83 (1963), and its progeny, and to summarize the possible consequences
                     of violating those obligations. as to Sara Carpenter. Ordered by Magistrate Judge
                     Sanket J. Bulsara on 3/23/2021. (Yuen, Sui−May) (Entered: 03/23/2021)




                                                                                               USCA2 2
  Case
   Case1:21-mj-00355-SJB
        1:21-mj-00355-SJB Document
                           Document61 Filed
                                       Filed03/23/21
                                             03/23/21 Page
                                                       Page31ofof22
                                                                  13PageID
                                                                      PageID
                                                                           #: 1
                                                                              22




DMP:JGH

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 --------------------------------X

 UNITED STATES OF AMERICA                            AFFIDAVIT IN SUPPORT OF
                                                     REMOVAL TO THE
        - against -                                  DISTRICT OF COLUMBIA

 SARA CARPENTER,                                     (Fed R. Crim. P. 5)

                              Defendant.             Case No. 21-M-355

 --------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              VINCENT J. MANCO, being duly sworn, deposes and states that he is a

Detective and Task Force Officer (“TFO”) assigned to the Federal Bureau of Investigation

(“FBI”), duly appointed according to law and acting as such.

              On or about March 18, 2021, the United States District Court for the District of

Columbia issued an arrest warrant commanding the arrest of the defendant SARA

CARPENTER in connection with a complaint charging her with violating the following

statutes: 18 U.S.C. 1752(a)(1) (unlawfully entering and remaining in a restricted building); 18

U.S.C. 1752(a)(2) (impeding government business or official functions); and 40 U.S.C.

5104(e)(2)(D), (G) (unlawful entry and disorderly conduct).




                                                                                              USCA2 3
    Case
     Case1:21-mj-00355-SJB
          1:21-mj-00355-SJB Document
                             Document61 Filed
                                         Filed03/23/21
                                               03/23/21 Page
                                                         Page42ofof22
                                                                    13PageID
                                                                        PageID
                                                                             #: 2
                                                                                23




              The source of your deponent’s information and the grounds for his belief are as

follows: 1

              1.     On or about March 18, 2021, the United States District Court for the

District of Columbia issued an arrest warrant commanding the arrest of SARA CARPENTER

in connection with a criminal complaint (the “Complaint”) charging her with violating the

following statutes: 18 U.S.C. 1752(a)(1) (unlawfully entering and remaining in a restricted

building); 18 U.S.C. 1752(a)(2) (impeding government business or official functions); and 40

U.S.C. 5104(e)(2)(D), (G) (unlawful entry and disorderly conduct). True and correct copies

of the arrest warrant, Complaint and underlying statement of facts are attached as Exhibit 1.

              2.     On or about March 23, 2021, the defendant SARA CARPENTER, with

the assistance of her counsel and in consultation with the United States Attorney’s Office for

the District of Columbia, surrendered to FBI agents in New York. The defendant stated that

her name is “Sara Carpenter.”

              3.     Previously on or about January 18, 2021, I interviewed the defendant

SARA CARPENTER at her residence. During the interview, CARPENTER stated, inter alia,

that on or about January 5, 2021, she traveled from her residence in Queens, New York, to

Washington, D.C., and entered the United States Capitol Building on January 6, 2021. The

person that I interviewed is the same SARA CARPENTER who surrendered to the FBI this

morning.




1
  Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause for removal, I have not described all of the relevant facts and circumstances of
which I am aware.

                                              2
                                                                                                USCA2 4
   Case
    Case1:21-mj-00355-SJB
         1:21-mj-00355-SJB Document
                            Document61 Filed
                                        Filed03/23/21
                                              03/23/21 Page
                                                        Page53ofof22
                                                                   13PageID
                                                                       PageID
                                                                            #: 3
                                                                               24




             4.     Based on the foregoing, I submit that there is probable cause to believe

that the defendant is the SARA CARPENTER wanted in the District of Columbia.

             WHEREFORE, your deponent respectfully requests that the defendant SARA

CARPENTER be removed to the District of Columbia so that she may be dealt with according

to law.



                                                     Federal Bureau of Investigation


Sworn to before me by telephone this
23rd day of March, 2021
                         Sanket Bulsara

Sanket Bulsara           cn=Sanket Bulsara, o, ou,
                         email=sanket_bulsara@nyed.uscourts.gov, c=US
                         2021.03.23 13:39:04 -04'00'

THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                           3

                                                                                               USCA2 5
Case
 Case1:21-mj-00355-SJB
      1:21-mj-00355-SJB Document
                         Document61 Filed
                                     Filed03/23/21
                                           03/23/21 Page
                                                     Page64ofof22
                                                                13PageID
                                                                    PageID
                                                                         #: 4
                                                                            25




                                                                                 USCA2 6
               Case
                Case1:21-mj-00355-SJB
                     1:21-mj-00355-SJB Document
                                        Document61 Filed
                                                    Filed03/23/21
                                                          03/23/21 Page
                                                                    Page75ofof22
                                                                               13PageID
                                                                                   PageID
                                                                                        #: 5
                                                                                           26
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                           District of&ROXPELD

                  United States of America
                             v.                                      )
                                                                     )        Case No.
               Sara Carpenter (AKA: None)
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                              Sara Carpenter                                               ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ;
                                                                                                                       u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly or Disruptive Conduct in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.
                                                                                                            2021.03.18
Date:          03/18/2021
                                                                                                            18:25:04 -04'00'
                                                                                              Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                          5RELQ00HULZHDWKHU U.S. Magistrate Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title



                                                                                                                                 USCA2 7
           Case
            Case1:21-mj-00355-SJB
                 1:21-mj-00355-SJB Document
                                    Document61 Filed
                                                Filed03/23/21
                                                      03/23/21 Page
                                                                Page86ofof22
                                                                           13PageID
                                                                               PageID
                                                                                    #: 6
                                                                                       27
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
              Sara Carpenter (AKA: None)
                                                                     )
                   DOB: XXXXXX                                       )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                               in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds
        Without Lawful Authority,
        18 U.S.C. § 1752(a)(2) - Disorderly or Disruptive Conduct in a Restricted Building or Grounds,
        40 U.S.C. § 5104(e)(2) ' DQG * - Violent Entry and Disorderly Conduct on Capitol Grounds.



         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Vincent J. Manco, Detective
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                            2021.03.18
Date:
                                                                                                            18:25:56 -04'00'
                  03/18/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                     5RELQ00HULZHDWKHU, U.S. Magistrate Judge
                                                                                               Printed name and title



                                                                                                                          USCA2 8
  Case
   Case1:21-mj-00355-SJB
        1:21-mj-00355-SJB Document
                           Document61 Filed
                                       Filed03/23/21
                                             03/23/21 Page
                                                       Page97ofof22
                                                                  13PageID
                                                                      PageID
                                                                           #: 7
                                                                              28




                                   STATEMENT OF FACTS

        Your affiant, VINCENT J. MANCO, is a Detective/Task Force Officer (“TFO”) with the
Federal Bureau of Investigation (“FBI”) assigned to the Joint Terrorism Task Force (“JTTF”) in
New York. In my duties as a TFO, I investigate violations of laws of the United States. Currently,
I am a tasked with investigating criminal activity in and around the Capitol grounds on January 6,
2021. As a TFO, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of




                                                                                                   USCA2 9
 Case
  Case1:21-mj-00355-SJB
        1:21-mj-00355-SJBDocument
                          Document6 1Filed
                                       Filed
                                           03/23/21
                                             03/23/21Page
                                                      Page108of
                                                              of22
                                                                 13PageID
                                                                    PageID#:829




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On or about January 7, 2021, an anonymous tip was submitted to the FBI stating that Sara
Carpenter had called a relative and stated that she was inside the Capitol Building on January 6,
2021 and was teargassed, then returned home that night. The tip provided Carpenter’s street
address in Richmond Hill, New York as part of her identification.

        On or about January 18, 2021, members of FBI JTTF, including your affiant, conducted a
voluntary interview of Sara Carpenter (“Carpenter”). Carpenter is a 51-year old American citizen
who resides Richmond Hill, New York. TFOs conducting the interview confirmed Carpenter’s
identity by reviewing her NY State driver’s license. During this interview, Carpenter stated that
she left her residence in New York and drove to Washington, D.C. on or about the evening of
January 5, 2021.

       EZ-Pass records for the account owned by Sara Carpenter show toll charges progressing
from the New York area toward Washington D.C. between approximately 12:00 a.m. and 4:00
a.m. on January 6, 2021.

        During the January 18, 2021 interview with FBI, Carpenter stated that after she arrived in
Washington D.C. on the morning of January 6, 2021, at approximately 9:00 a.m., she went to the
rally point where President Donald J. Trump’s Twitter page had instructed all supporters to meet
to hear about the election fraud. Carpenter stated that at the rally point, she heard President
Trump’s words on the jumbo televisions and speakers instructing people to rally back, not leave,
and march to the Capitol. Carpenter stated that at approximately 1:00 p.m., she began to walk with
a large group of people to the Capitol. Carpenter stated that she entered the Rotunda of the Capitol,
where she observed other individuals walking around and leaving with items. Carpenter told FBI
agents that she observed police yelling for individuals to get out, then pushing and shoving the
crowd. Carpenter stated she was trampled and pepper sprayed as she exited the Capitol building.

        During the January 18, 2021 interview with FBI, Carpenter stated that she had taken video
of the interior of the Capitol Building on January 6, 2021 using her cellular phone. On January 19,
2021, Carpenter voluntarily sent me a text message containing video footage of the Capitol. A
screenshot of the text message containing the Capitol video is seen here:




                                                                                                  USCA2 10
 Case
  Case1:21-mj-00355-SJB
        1:21-mj-00355-SJBDocument
                          Document6 1Filed
                                       Filed
                                           03/23/21
                                             03/23/21Page
                                                      Page119of
                                                              of22
                                                                 13PageID
                                                                    PageID#:930




       I viewed the video attached to the text message from Carpenter, which shows images of
the Capitol Rotunda shot as if the videographer was twirling in a circle as the camera was rolling.
One clip of the video shows a man wearing a distinctive American flag shirt. A still shot of the
man in the American flag shirt from the video sent by Carpenter is below:




        Records received from Verizon show that in January 2021, Carpenter was the subscriber
for the phone number from which the video was sent.

       Closed Circuit Television (CCTV) security video obtained from the inside of the Capitol
Rotunda at or around 2:44 p.m. on January 6, 2021 shows a woman in a red hat, green coat and
black boots carrying a gray backpack entered the Capitol Rotunda with the crowd. The woman in
the green coat appears to take a video recording of the Capitol Rotunda by holding up a small
device and twirling around, before she moves across the room to an exit. A still shot from this




                                                                                                USCA2 11
 Case
 Case1:21-mj-00355-SJB
      1:21-mj-00355-SJB Document
                        Document61 Filed
                                   Filed03/23/21
                                         03/23/21 Page
                                                  Page12
                                                       10of
                                                          of22
                                                             13PageID
                                                                PageID#:10
                                                                        31




video showing the woman in the green coat and the man in the distinctive American flag shirt is
below:




        The CCTV video of the Capitol Rotunda next shows the woman cross the room to an exit.
Before exiting, however, the woman turns back to the room and raises here hands in the air. In her
left hand, she holds a tambourine, which she shakes several times before turning back around and
exiting the Rotunda. Two still shots of the woman with the tambourine are shown below:




                                                                                               USCA2 12
 Case
 Case1:21-mj-00355-SJB
      1:21-mj-00355-SJB Document
                        Document61 Filed
                                   Filed03/23/21
                                         03/23/21 Page
                                                  Page13
                                                       11of
                                                          of22
                                                             13PageID
                                                                PageID#:11
                                                                        32




        On or about March 2, 2021, FBI agents conducted a court ordered search of Carpenter’s
residence in Richmond Hill, New York. During the search, TFOs discovered a green coat, black
boots and gray backpack like those seen on the woman in the video footage of the Capitol Rotunda.
In the pocket of the green coat there was a Google map of downtown Washington D.C. Photos of
the jacket and backpack are below.




                                                                                              USCA2 13
 Case
 Case1:21-mj-00355-SJB
      1:21-mj-00355-SJB Document
                        Document61 Filed
                                   Filed03/23/21
                                         03/23/21 Page
                                                  Page14
                                                       12of
                                                          of22
                                                             13PageID
                                                                PageID#:12
                                                                        33




       During the search, Carpenter identified the coat boots and backpack as the clothing she
wore and bag she carried when she entered the Capitol Building on January 6, 2021. Carpenter
also voluntarily provided the tambourine she confirmed that she carried inside the Capitol, which
appears to be the same type carried by the woman in the video of the Capitol Rotunda.




       During the January 18, 2021 interview with the FBI, Carpenter stated that she returned to
her home in New York the night of January 6, 2021. EZ-Pass records for the account owned by
Sara Carpenter show toll charges progressing from the Washington/Baltimore area toward New
York between approximately 6:00 p.m. and 9:00 p.m. on January 6, 2021.

       Based on the foregoing, your affiant submits that there is probable cause to believe that
Carpenter violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct




                                                                                                  USCA2 14
 Case
 Case1:21-mj-00355-SJB
      1:21-mj-00355-SJB Document
                        Document61 Filed
                                   Filed03/23/21
                                         03/23/21 Page
                                                  Page15
                                                       13of
                                                          of22
                                                             13PageID
                                                                PageID#:13
                                                                        34




of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that Carpenter violated 40
U.S.C. § 5104(e)(2)(D) & (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                                      _________________________________
                                                      VINCENT J. MANCO
                                                      Detective/TFO
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of March 2021.
                                                                       2021.03.18
                                                                       18:27:12 -04'00'
                                                     ___________________________________
                                                     ROBIN M. MERIWEATHER
                                                     U.S. MAGISTRATE JUDGE




                                                                                                  USCA2 15
Case 1:21-mj-00355-SJB Document 6 Filed 03/23/21 Page 16 of 22 PageID #: 35


MIME−Version:1.0
From:ecf_bounces@nyed.uscourts.gov
To:nobody@nyed.uscourts.gov
Bcc:
−−Case Participants:
−−Non Case Participants:
−−No Notice Sent:

Message−Id:15686655@nyed.uscourts.gov
Subject:Activity in Case 1:21−mj−00355−SJB USA v. Carpenter Initial Appearance − Rule
5(c)(3)
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of New York

Notice of Electronic Filing


The following transaction was entered on 3/23/2021 at 3:00 PM EDT and filed on 3/23/2021

Case Name:       USA v. Carpenter
Case Number:     1:21−mj−00355−SJB
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held before Magistrate Judge Sanket J. Bulsara:Initial
Appearance in Rule 5(c)(3) Proceedings as to Sara Carpenter held on 3/23/2021 VIA WEBEX
VIDEO, Defendant arraigned on a removal complaint to the District of Columbia. Attorney
Appointment of federal defender Michelle Gelernt. AUSA Joshua Hafetz. (FTR Log
#1;01−1;28.) Defendant released on a consent ROR bond. Defendant advised of bond
obligations and gave permission for court to sign on her behalf. Defendant waived identity
hearing. (Yuen, Sui−May)


1:21−mj−00355−SJB−1 Notice has been electronically mailed to:

1:21−mj−00355−SJB−1 Notice will not be electronically mailed to:

Joshua G. Hafetz
U.S. Attorney's Office − EDNY
271 Cadman Plaza East
Brooklyn, NY 11201

Michelle A. Gelernt
Federal Defenders of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201




                                                                                           USCA2 16
                 Case
                  Case1:21-mj-00355-SJB
                        1:21-mj-00355-SJBDocument
                                             Document  6 2Filed
                                                            Filed
                                                                03/23/21
                                                                  03/23/21PagePage
                                                                                 171of
                                                                                     of22
                                                                                        1 PageID
                                                                                          PageID#:
                                                                                                 1436
                             United States District Court, Eastern District of New York
UNITED STATES OF AMERICA                                                                                              ORDER SETTING CONDITIONS OF RELEASE
                   V.                                                                                                 AND APPEARANCE BOND

                                                                                                                      Case Number:      21-355 M
Sara
�----Carpenter
       -------- ----' Defendant.
                                                                                                          RELEASE ORDER
        It is hereby ORDERED that the above-named defendant be released subject to the Standard Conditions ofRele�se on the reverse and as foll�ws:
        [✔] Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
        [ ] Upon Bond executed by the defendant in the amount of$_______ _ _ _ __ • and
                secured by [ ] financially responsible sureties listed below and/or [ ] collateral set fo1th below.
                                                                                                    Additional Conditions of Release
     The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
appearance of the defendant and/or the safe ty of other persons and the community, IT IS FURTHER ORDERED as follows:
[✔] 1. The defendant must remain in and may not leave the followin g areas without Court permission: [ ✔ J New York City; [✔] Long Island, NY;
         [ ] New York State; [ ] New Jersey; [✔] -  DC--------- - - -                 � and travel to and from this Court and the permitted areas.
[ ] 2. The defendant must avoid all contact with the following persons or entities: ___ ____________________

[ l 3.
 ✔            The defendant must avoid and not go to any of the following locations: _______
                                                                                          Stay away from____  DC unless ____       __and
                                                                                                                            for Court           _____
                                                                                                                                           _ attorney
[✔ J 4.       The defendant must surrender all passports to Pretrial Services by ___ and not obtain other passports or international travel documents.
[✔l 5.        The defendant is placed under the supervision of the Pretrial Services Agency subject to the Special Conditions on the reverse and:
     [ ✔l     a. is subject to random visits b y a Pretrial Services officer at defendant's residence and/or place of work;
     [✔l      b. must report [ ✔ ] as directed by Pretrial Services or [ ] in person� times per ___ and/or [ ] by telephone_ times per ___
       [ l    c. must undergo [ ] testing, [ J evaluation and/or [ ] treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
       [ ✔l   d. must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
       [ l    e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
                ] home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
              [ ] home detention: restricted to home at all times, except for attorney visits, court appearances, medical treatment, [ · J religious services,
                  [ ] emplojment, [ ] school or training, [ ]other activities approved by Pretrial Services, [ ] _________
       [ ]    curfew: restricted to home every day from ___ _           _ to ______ , or [ ] as directed by Pretrial Services.
       [ ]    Defendant must P<l-J all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
              based upon ability ·to pay as determined by the Court and the Pretrial Services Agency, and/ or from available insurance.
[✔] 6.        Other Conditions: No illegal firearms. No local/state/federal crimes

                                                                                                        APPEARANCE BOND
I, the undersigned defendant, and each surety who signs this bond, acknowledge that I have. read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained. I further acknowledge that I and my personal rep resentatives, jointly and
severally, are bound to pay the United States of America the sum of$._     �---- - - -
                                                                         ROR                      � and that this obligation is secured with the below
interest in the following property ("Collateral") which I represent is/are free and clear of liens except as otherwise indicated:
        ] cash deposited in the Registry of the Court in the sum of$._____________�
        ]
      [ premises located at:________ _ ________ .owne d by______________ _ ____
      [ ] I also agree to execute a confession ofjudgment, mortgage or lien in form approved by the U.S. Attorney which shall be duly filed with the
      proper local and state authorities on or before�--------- - - ------- ------
Each ovmer of the above Collateral agrees not to sell the property, allow further claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeiture ofthe Bond This Appeara'nce Bond may be forfeited if the defendant fails to comply with any of the conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court may also order a
judgment of forfeiture against the defendant and against each surety for the entire amount of the bond, including any interest and costs.
                                                                                                                                             Date

_______________Address:·-------------�--------------
             , Surety

_______________ Address·. ____________________________
             , Surety

_______________Address:. ____________________________
             , Surety
     I acknowledge that I am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form.
                                                                                                                          X Sara Carpenter by SJB
                                                                                                                                                                               Signature of Defendant
Release of the Defendant is hereby ordered on ___________
                                              3/23         21 .
                                                         20__
     Sanket Bulsara        Sanket Bulsara
                           cn=Sanket Bulsara, o, ou, email=sanket_bulsara@nyed.uscourts.gov, c=US
                           2021.03.23 13:32:19 -04'00'
                MJ
------------� US_                                                                                                  Distribution:   Canary - Court   Pink - Pretrial Services   GoldenrodUSCA2
                                                                                                                                                                                        -Defendant      17
       Case
          Case
            1:21-mj-00355-SJB
                1:21-mj-00355-SJB
                                Document
                                   Document
                                         3 (Ex
                                             6 Parte)
                                                Filed 03/23/21
                                                        Filed 03/23/21
                                                                 Page 18Page
                                                                         of 221PageID
                                                                               of 1 PageID
                                                                                      #: 37 15

  CJA 23
(Rev. 11/11)
                                                               FINANCIAL AFFIDAVIT
                                 IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE
     IN THE UNITED STATES               u DISTRICT COURT              u COURT OF APPEALS             u OTHER (Specify below)
IN THE CASE OF                                                                                                                                    LOCATION NUMBER
                                                                     FOR
                            v.
                                                                     AT



 PERSON REPRESENTED (Show your full name)                                                            1   ✔
                                                                                                         u   Defendant - Adult                     DOCKET NUMBERS
 Carpenter, Sara                                                                                     2   u   Defendant - Juvenile               Magistrate Judge
                                                                                                             Appellant                           Bulsara
                                                                                                     3   u
                                                                                                     4   u   Probation Violator                 District Court
                                                                                                     5       Supervised Release Violator         EDNY
                                                                                                         u
                                                                                                     5   u   Habeas Petitioner                  Court of Appeals
  CHARGE/OFFENSE (describe if applicable & check boxâ)               ✔ Felony
                                                                     u                               7   u   2255 Petitioner
                                                                     u Misdemeanor                   8   u   Material Witness
                                                                                                     9   u   Other (Specify)


                                                    ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY

                                 Are you now employed?               u Yes      ✔ No
                                                                                u         u Self-Employed
                                 Name and address of employer:       Receives SSI and Pension
                                      IF YES, how much do you                                  IF NO, give month and year of last employment?
                                             earn per month? $                    7,000.00               How much did you earn per month? $
                EMPLOY-
                MENT    If married, is your spouse employed?                    u Yes     u No
                                                                                                                   If you are a minor under age 21,
                                   IF YES, how much does your                                            what is the approximate monthly income
                                      spouse earn per month? $                                                 of your parent(s) or guardian(s)? $

                                 Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
INCOME
   &
                                 form of rent payments, interest, dividends, retirement or annuity payments, or other sources?       u Yes u    ✔ No
 ASSETS         OTHER                                                        RECEIVED                                            SOURCES
                INCOME                  IF YES, give the amount       $
                                         received and identify the    $
                                                          sources     $

                CASH             Do you have any cash on hand or money in savings or checking accounts?      ✔Yes u No IF YES, total amount? $ 3,000.00
                                                                                                             u

                                 Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
                                                ✔ Yes u No
                                 and clothing)? u
                                                                             VALUE                                            DESCRIPTION
                PROP-                    IF YES, give value and $               700,000.00           Own residence
                ERTY                         description for each $
                                                                    $
                                                                    $

                                                       MARITAL STATUS                                List persons you actually support and your relationship to them
                                                   ✔    Single                         Total
                      DEPENDENTS                        Married                        No. of         17 years old son
                                                        Widowed                      Dependents
OBLIGATIONS                                             Separated or Divorced            1
     &                                                                                                                                                       MONTHLY
   DEBTS                                                             DESCRIPTION                                             TOTAL DEBT                      PAYMENT
                      DEBTS &
                      MONTHLY BILLS               mortgage and home equity loan                                       $          440,000.00           $         2,460.00
                      (Rent, utilities, loans,    son's schooling                                                     $                               $           950.00
                      charge accounts, etc.)      lease 2019 Jeep Wrangler                                            $                               $           355.00
                                                  car insurance                                                       $                               $           250.00
                                                 credit card debt                                                                $10,000                           $200
I certify under penalty of perjury that the foregoing is true and correct.

               /Sara Carpenter by SJB 3/23/21                                                                                               03/23/2021
                                    SIGNATURE OF DEFENDANT                                                                                     Date
                                       (OR PERSON REPRESENTED)




                                                                                                                                                                 USCA2 18
Case
 Case1:21-mj-00355-SJB
       1:21-mj-00355-SJBDocument
                         Document6 4Filed
                                      Filed
                                          03/23/21
                                            03/23/21Page
                                                     Page191of
                                                             of22
                                                                1 PageID
                                                                  PageID#:
                                                                         1638




                                                                                USCA2 19
 Case
  Case1:21-mj-00355-SJB
        1:21-mj-00355-SJBDocument
                          Document6 5Filed
                                       Filed
                                           03/23/21
                                             03/23/21Page
                                                      Page201of
                                                              of22
                                                                 3 PageID
                                                                   PageID#:
                                                                          1739




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
UNITED STATES OF AMERICA                                               :
                                                                       :   21-355M
                                 -v-                                   :
                                                                       :   RULE 5(f) ORDER
Sara Carpenter                                                         :
                                                                       :
                                    Defendant(s).                      :
---------------------------------------------------------------------- X

Sanket Bulsara, United States Magistrate Judge:

        This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the

Government’s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating those obligations.

        The Government must disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

This obligation applies regardless of whether the information would itself constitute admissible

evidence. The Government shall disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense may make effective use of the

information in the preparation of its case.

        As part of these obligations, the Government must disclose any information that can be

used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

such other time as the Court may order.




                                                                                                   USCA2 20
 Case
  Case1:21-mj-00355-SJB
        1:21-mj-00355-SJBDocument
                          Document6 5Filed
                                       Filed
                                           03/23/21
                                             03/23/21Page
                                                      Page212of
                                                              of22
                                                                 3 PageID
                                                                   PageID#:
                                                                          1840




       The foregoing obligations are continuing ones and apply to materials that become known

to the Government in the future. Additionally, if information is otherwise subject to disclosure, it

must be disclosed regardless of whether the Government credits it.

       In the event the Government believes that a disclosure under this Order would compromise

witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

substantial government interest, it may apply to the Court for a modification of its obligations,

which may include in camera review or withholding or subjecting to a protective order all or part

of the information otherwise subject to disclosure.

       For purposes of this Order, the Government includes all current or former federal, state,

and local prosecutors, law-enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

defendant is charged. The Government has an affirmative obligation to seek from such sources all

information subject to disclosure under this Order.

       Nothing in this Order is intended to limit the Government’s responsibility to be alert to,

and comply with, any additional disclosure obligations that are or may be required by statute, rule,

or case law.

       If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

   (1) specify the terms and conditions of such production;

   (2) grant a continuance;

   (3) impose evidentiary sanctions;

   (4) impose sanctions on any responsible lawyer for the Government;




                                                 2


                                                                                                  USCA2 21
 Case
  Case1:21-mj-00355-SJB
        1:21-mj-00355-SJBDocument
                          Document6 5Filed
                                       Filed
                                           03/23/21
                                             03/23/21Page
                                                      Page223of
                                                              of22
                                                                 3 PageID
                                                                   PageID#:
                                                                          1941




   (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

   (6) enter any other order that is just under the circumstances.


                                                      SO ORDERED.
                                                      S/Sanket       Bulsara
                                                      United States Magistrate Judge



Dated: March 23, 2021
       Brooklyn, New York




                                                  3


                                                                                              USCA2 22
